DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/1665548 to Morris et al. (Morris).
In reference to claims 11 and 12, Morris teaches an apparatus (FIG. 7A-7D) for performing a cryopreservation method (FIG. 7A-7D) and comprising a housing (132, FIG. 7B), the housing comprising a cavity (134, FIG. 7A-7D) and a primary cooling element (138, FIG. 7B) that is incorporated in the roof (136, FIG. 7B) of the housing above the cavity (134, FIG. 7B).
	In reference to claim 13, Morris teaches the apparatus as explained in the rejection of claim 12, and Morris additionally teaches wherein the housing is insulated by a vacuum or partial vacuum (page 2, second to last paragraph, last sentence).
In reference to claim 14, Morris teaches the apparatus as explained in the rejection of claim 11, and Morris additionally teaches further wherein the degree of cooling provided by the primary cooling element can be controlled manually or automatically by a control unit (page 33, line 8).
In reference to claim 15, Morris teaches the apparatus as explained in the rejection of claim 11, and Morris additionally teaches at least one sensor adapted to provide a signal characteristic of the physical condition of a sample located in the cavity (inherent in the structure of FIG. 7A-7B; to provide feedback to the controlling unit for adjustments). 
In reference to claim 16, Morris teaches the apparatus as explained in the rejection of claim 15, and Morris additionally teaches wherein the at least one sensor adapted to provide a signal characteristic of the physical condition of a sample located in the cavity is electrically connected to a control unit, wherein the signal indicates the presence of an ice layer in, or the temperature of, a sample located in the cavity (inherent in the structure of FIG. 7A-7B; to provide feedback to the controlling unit for adjustments as it is a controlled rate of cooling).
In reference to claim 17, Morris teaches the apparatus as explained in the rejection of claim 12, and Morris additionally teaches wherein the cavity comprises one or more liquid inlet and/or outlet ports (permeable wall 138, FIG. 7A-7D).
In reference to claim 18, Morris teaches the apparatus as explained in the rejection of claim 17, and Morris additionally teaches a pump configured to supply fluid to an inlet port or draw fluid from an outlet port (inherent in the structure of FIG. 7A-7B; controlled rate of cooling).
In reference to claim 19, Morris teaches the apparatus as explained in the rejection of claim 18, and Morris additionally teaches wherein fluid flow to an inlet port or from an outlet port is controlled by a control unit in response to a signal received from a sensor located in the cavity (inherent in the structure of FIG. 7A-7B; automatization providing feedback to the controlling unit for adjustments as it is a controlled rate of cooling).
In reference to claim 22, Morris teaches the cryopreserved sample obtained by a using the apparatus of claim 11.
With respect to the product-by-process limitation (bold, italicized above), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus, the method of making the cryopreserved sample is rejected as non-patentable matter, wherein one of ordinary skill in the art would find it obvious to manufacture the cryopreserved sample by utilizing the cryo-system as described in the rejection of claims 11 and 12.
In reference to claim 23, Morris teaches the cryopreserved sample as explained in the rejection of claim 22, and Morris additionally teaches wherein the sample is a tissue sample (page 4, lines 11-12). 
In reference to claim 24, Morris teaches a sample container for use in cryopreservation in an apparatus according to claim 11 (FIG. 7A-7D).
In reference to claims 1-10, they claim the method of providing and configuring the apparatus of claims 11-19 and 22-24, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 11-19 and 22-24 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morris.
In reference to claim 20, Morris teaches the apparatus as explained in the rejection of claim 18, but does not teach comprising means for mechanically agitating any sample located within the cavity.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various cooling systems utilizing agitators to be obvious in order to prevent undesired freezing.
In reference to claim 21, Morris teaches the apparatus as explained in the rejection of claim 11, but does not teach a secondary cooling element adapted to cool a section of the wall or floor of the cavity.  Although Morris did not disclose a plurality of cooling elements, mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case multiple cooling elements provide increased cooling capacity and prevent stoppage of work due to malfunction of individual components. 
Claim(s) 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of WO2009/143364 to Liberman et al. (Liberman).
In reference to claim 25, Morris teaches the apparatus as explained in the rejection of claim 18, but does not teach at least one cooling member located to be in contact with sample liquids in the cavity arranged to homogenize thermal gradients within the sample.  Liberman teaches an apparatus and method for using a brine solution to freeze biopsy material (FIG. 3C) comprising at least one cooling member (334, FIG. 3C) located to be in contact with sample liquids (330, FIG. 3C) in the cavity (104, FIG. 3C) arranged to homogenize thermal gradients within the sample (inherent in the structure described in FIG. 3C) in order to allow the freezing of biopsy tissue in a convenient and efficient manner while providing transport of the biopsy tissue and without causing undue clutter to an operating room (page 2, lines 7-11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Morris, to add at least one cooling member located to be in contact with sample liquids in the cavity arranged to homogenize thermal gradients within the sample, as taught by Liberman, in order to allow the freezing of biopsy tissue in a convenient and efficient manner while providing transport of the biopsy tissue and without causing undue clutter to an operating room.
In reference to claim 26, Morris and Liberman teach the apparatus as explained in the rejection of claim 25, and Liberman teaches wherein the member includes at least one rod of heat conductive material surrounded by one or more discrete bands of material which is less thermally conductive than the rod (FIG. 3C).
In reference to claim 27, Morris and Liberman teach the apparatus as explained in the rejection of claim 26, and Liberman teaches wherein multiple rods (334 and 304, FIG. 3C) are used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
9/29/2022